DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 06/24/2021.
Claims 21-40 are pending and are examined in this office action. 
Claims 21-40 have been added and claims 1-20 have been canceled.
Rejection to claims under 35 USC § 112 is withdrawn since the claims has been canceled. 

Response to Arguments
Applicant’s arguments, filed on 06/24/2021, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,454,806 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of the claims 1-16 of U.S. Patent 10,454,806 B2. Thus, the claims 1-20 of the instant application are anticipated by the claims 1-16 of the U.S. Patent 10,454,806 B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).



Current application’s claims: 16/576,391
US Patent 10,454,806 B2.
21. (New) A routing connection method implemented by a software defined networking (SDN) controller, comprising:

 receiving a route calculation request from an endpoint device manager, wherein the route calculation request carries information about a first endpoint device and a second endpoint device when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement;

 

performing a route calculation for the first endpoint device and the second endpoint device; selecting a 



 controlling, according to the route, a forwarding device to perform routing connection for the first endpoint device and the second endpoint device, wherein the information about the first endpoint device and the second endpoint device comprises one or more of identification information or topology location information of the first endpoint device and the second endpoint device.





a receiver configured to receive a route calculation request from an endpoint device manager, wherein the route calculation request carries information about a first endpoint device and a second endpoint device when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement;…

 
perform a route calculation for the first endpoint device and the second endpoint device based on 


control, according to the selected route, a forwarding device to perform routing connection for the first endpoint device and the second endpoint device; and receive, using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager…….


 2. The SDN controller of claim 1, 

wherein the information about the first endpoint device and the second endpoint device comprises one or more of identification information or topology location information of the endpoint devices of the two communication parties.
22. (New) The routing connection method of claim 21, wherein the information about the first endpoint device and the second endpoint device is obtained by: receiving, by the endpoint device manager, the communication quality information; and screening, based on the communication quality information, the first endpoint device and the second endpoint device 
3. The SDN controller of claim 1, 

wherein the information about the first endpoint device and the second endpoint device is obtained by: receiving, by the endpoint device manager, the communication quality information; and screening the first endpoint device or the second endpoint device.

23. (New) The routing connection method of claim 21, wherein the information about the first endpoint device and the second endpoint device is obtained by receiving, by the endpoint device manager, the identification information from the first endpoint device or the second endpoint device.
4. The SDN controller of claim 1, 

wherein the information about the first endpoint device and the second endpoint device is obtained by receiving, by the endpoint device manager, identification information from the at least one of the first endpoint device or the second endpoint device. 


5. The SDN controller of claim 4, 


wherein the information about the first endpoint device and the second endpoint device is obtained by determining, by the first endpoint device, the identification information of the first endpoint device and the second endpoint device after detecting and obtaining communication quality information about communication with a peer endpoint device.
25. (New) The routing connection method of claim 21, wherein receiving the route calculation request from the endpoint device manager comprises receiving, using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager.



1….. …. receive, using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager…..
27. (New) The routing connection method of claim 25, wherein the newly added interface uses a representational state transfer (REST) protocol.
1…… wherein the newly added interface uses a representational state transfer (REST) protocol.
26. (New) The routing connection method of claim 21, wherein receiving the route calculation request from the endpoint device manager comprises receiving, using a unified arrangement component, the route calculation request from the endpoint device manager.

6. The SDN controller of claim 1,

 wherein the receiver is further configured to receive, using a unified arrangement component, the route calculation request from the endpoint device manager.
28. (New) A software defined networking (SDN) controller, comprising: one or more processors; and non-transitory computer-readable memory storing a program to be executed by the one or more processors to cause the SDN controller to: receive a route calculation request from an endpoint device manager, wherein the route calculation request carries information about a first endpoint device and a second endpoint device when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement; perform a route calculation for the first endpoint device and the second endpoint device; select a route between the first endpoint device and the second endpoint device from a plurality of routes based at least in part on the route calculation and 




an endpoint device manager configured to send a route calculation request…..the route calculation request carries information about a first endpoint device and a second endpoint device …..



a software defined networking (SDN) controller…. perform, according to the route calculation request, a route calculation for the first endpoint device and the second endpoint device based on the route calculation request…



.., a forwarding device to perform routing connection for the first endpoint device and the second endpoint device…



   9. The data center system of claim 8, wherein the endpoint device manager is further configured to: 

receive the communication quality information; screen the first endpoint device and the second endpoint device; and 

1…… .. … when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement

add identification information of the first endpoint device and the second endpoint device to the route calculation request.
30. (New) The SDN controller of claim 28, wherein the information about the first endpoint device and the second endpoint device is obtained by receiving, by the endpoint device manager, the identification information from at least one of the first endpoint device or the second endpoint device.
  10. The data center system of claim 8, wherein the endpoint device manager is further configured to:


 receive identification information from the first endpoint device and the second endpoint device; 

1…… .. … when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement


10….and add the identification information to the route calculation request.





11. A routing connection method, comprising: 
receiving, by a software defined networking (SDN) controller, a route calculation request from an endpoint device manager, wherein the route calculation request carries information about a first endpoint device and a second endpoint device ……..




performing, by the SDN controller a route calculation for the first endpoint device and the second endpoint device based on the route calculation request; 

…..
controlling, by the SDN controller and according to the selected route, a forwarding device to perform routing connection for the first endpoint device and the second endpoint device;

32. (New) The SDN controller of claim 28, wherein the program includes instructions to be executed by the one or more processors to cause the SDN controller to receive, using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager.
12. The method of claim 11, 


wherein the information about the first endpoint device and the second endpoint device ……..
33. (New) The SDN controller of claim 28, wherein the program includes instructions to be executed by the one or more processors to cause the SDN controller to receive, using a unified arrangement component, the route calculation request from the endpoint device manager.
12. The method of claim 11, 


wherein the information about the first endpoint device …. one or more of identification information or topology location information of the endpoint ……

34. (New) The SDN controller of claim 32, wherein the newly added interface uses a representational state transfer (REST) protocol.

1…… wherein the newly added interface uses a representational state transfer (REST) protocol.
35. (New) A non-transitory computer-readable storage product configured to store instructions that, when executed by a processor, cause a software defined networking (SDN) controller to implement a routing connection method comprising: receiving a route calculation request from an endpoint device 




a receiver configured to receive a route calculation request from an endpoint device 

 
perform a route calculation for the first endpoint device and the second endpoint device based on the route calculation request; select a route between the first endpoint device and the second endpoint device from a plurality of routes based at least in part on the route calculation and communication quality information, wherein the communication quality information comprises multiple types of quality of service information from at least one of the first endpoint device or the second endpoint device;


control, according to the selected route, a forwarding device to perform routing connection for the first endpoint device and the second endpoint device; and receive, using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager…….



15. The method of claim 14, 


wherein the information about the first endpoint device and the second endpoint device is obtained by determining, by the at least one of the first endpoint device or the second endpoint device,


 the identification information of the first endpoint device and the second endpoint device after detecting and obtaining communication quality information about communication with a peer endpoint device.


 





11……. receiving, by the SDN controller using a newly added interface of the endpoint device manager


38. (New) The non-transitory computer-readable storage product of claim 35, wherein the information about the first endpoint device and the second endpoint device is obtained by determining, by at least one of the first endpoint device or the second endpoint device, the identification information of the first endpoint device and the second endpoint device after detecting and obtaining second communication quality information about communication with a peer endpoint device.


   


 8….. .. wherein the newly added interface uses a representational state transfer (REST) protocol.

39. (New) The non-transitory computer-readable storage product of claim 35, wherein receiving the route calculation request from the endpoint device manager comprises receiving, using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager.

16. The method of claim 11, 

… receiving, by the SDN controller using a unified arrangement component, the route calculation request from the endpoint device manager.
40. (New) The non-transitory computer-readable storage product of claim 35, wherein receiving the route calculation request from the endpoint device manager comprises receiving, using a unified arrangement component, the route calculation request from the endpoint device manager.

10. The data center system of claim 8, wherein the endpoint device manager is further configured to:


 receive identification information from the first endpoint device and the second endpoint device; 

1…… .. … when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement


10….and add the identification information to the route calculation request.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26, 28-33, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over ZOU et al. (US Pub No. 20130250770 A1; hereinafter as “ZOU”) in view of Gan et al. (US Pub No. 20160072714 A1; hereinafter as “Gan”).


With respect to independent claims:
Regarding claim 21, ZOU teaches 
(New) A routing connection method implemented by a software defined networking (SDN) controller  (see Figs , 1, 4-5;SDN controller:/Fig. 1: SDN controllers 104;  Aforesaid SDN controller manages a group of networking nodes and/or be comprising: receiving a route calculation request from an endpoint device manager (see Fig. 1: network nodes 108) (aforesaid SDN controller 104 “SDN controller receives an application protocol datagram/ a traffic optimization request {NOTE route calculation request] ” from aforesaid network node 108: [0023] lines 21-22; aforesaid SDN controller “receive a traffic optimization request [==a route calculation request] for network resource from a managed network node”: [0045] lines 1-2, Fig. 4 element 402), 
wherein the route calculation request carries information about a first endpoint device and a second endpoint device when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement (Aforesaid traffic optimization request includes one or more destination node (NOTE: aforesaid first endpoint device and a second endpoint device) and network requirements (e.g. bandwidth) for the network resources: [0045] lines 3-5; See Fig. 4 element 404; the network node requesting for network resources may be a source node that requests for a certain amount of bandwidth to reach the destination node:… Method 400 may obtain costs maps and other network traffic optimization information from the ALTO node to determine one or more paths, which may span across multiple SDN domains that satisfy the bandwidth requirement: [0044]);  
Performing a route calculation for the first endpoint device and the second endpoint device (see Fig. 4 element 406: negotiate one or more paths with other SDN controllers using the SDN-specific cost map and other traffic optimization information.  
selecting a route between the first endpoint device and the second endpoint device from a plurality of routes based at least in part on the route calculation and communication quality information, wherein the communication quality information comprises multiple types of quality of service information from at least one of the first endpoint device or the second endpoint device (Fig. 4 element 406: negotiate one or more paths with other SDN controllers using the SDN-specific cost map and other traffic optimization information. Negotiating amongst SDN controllers may occur when the paths span across multiple SDN domains: [0045]); and 
controlling (see Fig. 4: element 406 negotiate one or more paths with other DSP controllers using the SDN-Specific Cost MAP and other traffic optimization information:  one or more paths with other SDN controllers using the SDN-specific cost map and other traffic optimization information: [0045]), according to the route, a forwarding device to perform routing connection for the first endpoint device and the second endpoint device (see Fig. 1: managed network node 108: The managed network node may be a network node managed by the SDN controller and may be designated the source node for a network application: [0045]), (aforesaid SDN controller sends a traffic optimization response to the managed network node (NOTE: forwarding device). The traffic optimization response may provide the forwarding information for the managed network node that sent the traffic optimization request. The managed network node may subsequently forward data to the destination node: [0045] last few lines);
ZOU does not explicitly disclose: wherein the information about the first endpoint device and the second endpoint device comprises one or more of identification information or topology location information of the first endpoint device and the second endpoint device.

Gan, in the same field of endeavor, discloses:
wherein the information about the first endpoint device and the second endpoint device comprises one or more of identification information or topology location information of the first endpoint device and the second endpoint device ( (The SDN/OpenFlow controller performs a query according to stored identification information and location information of the terminal, and sends a forwarding rule (a target IP address is the IP address of the external network device B and an output interface is g) to the forwarding device 4 according to a query resul”: [0099])..

Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing date of the claimed invention was made to provide the technique of Gan to the method of ZOU in order to real time location information to aforesaid controller (Gan, [0108]). The motivation would be to improve and enhance stability of an SDN/OpenFlow message between the network control layer and the forwarding layer and ensuring system expansibility (Gan, [0026]). 


Regarding claim 22, ZOU, in view of Gan teaches claim 21 as above. Furthermore, ZOU  teaches, The routing connection method of claim 21, wherein the information about the first endpoint device and the second endpoint device is obtained by: receiving, by the endpoint device manager, the communication quality information (connectivity between SDN domains 106, bandwidth capacity [NOTE: quality information] of SDN domains 106, and aggregated volume network information for SDN domains 106: [0033]); and screening, based on the communication quality information, the first endpoint device and the second endpoint device (cost maps may indicate the path costs transport data for a path that spans across multiple SDN domains: [0031] last few lines; SDN controllers 104 may obtain the cost maps from ALTO 102 and apply the cost maps when making data-forwarding decisions: [0032]’; also claim 2). .

Regarding claim 23, ZOU, in view of Gan teaches claim 21 as above. Furthermore, Gan  teaches, The routing connection method of claim 21, wherein the information about the first endpoint device and the second endpoint device is obtained by receiving, by the endpoint device manager, the identification information from the first endpoint device or the second endpoint device (The SDN/OpenFlow controller performs a query according to stored identification information and location information of the terminal, and sends a forwarding rule (a target IP address is the IP address of the external network device B and an output interface is g) to the forwarding device 4 according to a query resul”: [0099]).

Regarding claim 24, ZOU, in view of Gan teaches claim 21 as above. Furthermore, ZOU teaches, The routing connection method of claim 21, wherein the information about the first endpoint device and the second endpoint device is obtained by determining, by at least one of the first endpoint device or the second endpoint device, the identification information of the first endpoint device and the second endpoint device after detecting and obtaining second communication quality information about communication with a peer endpoint device (cost maps may indicate the path costs transport data for a path that spans across multiple SDN domains: [0031] last few lines; SDN controllers 104 may obtain the cost maps from ALTO 102 and apply the cost maps when making data-forwarding decisions: [0032]’; also claim 2). 396703-v1/4576-24500 22Atty. Docket No. 4576-24500 (84004676US08) 

Regarding claim 25, ZOU, in view of Gan teaches claim 21 as above. Furthermore, ZOU teaches, The routing connection method of claim 21, wherein receiving the route calculation request from the endpoint device manager comprises receiving, using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager (universal serial bus (USB) interface cards: [0048]). 

Regarding claim 26, ZOU, in view of Gan teaches claim 21 as above. Furthermore, ZOU teaches, The routing connection method of claim 21, wherein receiving the route calculation request from the endpoint device manager comprises receiving, using a unified arrangement component, the route calculation request from the endpoint device manager (Ethernet cards: [0048])..

Regarding claims 28-33, the claim is interpreted and rejected for the same reason as set forth in claims 21-26.

Regarding claims 35-40, the claim is interpreted and rejected for the same reason as set forth in claims 21-26.


Claims 27, 34, are rejected under 35 U.S.C. 103 as being unpatentable over ZOU in view of GAN and further in view of BAHADUR et al. (US Pat No. US 9450817 B1; hereinafter as “BAHADUR”).

Regarding claim 27, ZOU, in view of Gan teaches claim 21 as above. ZOU, in view of Gan does not expressively teaches, the routing connection method of claim 25, wherein the newly added interface uses a representational state transfer (REST) protocol.

BAHADUR, in the same field of endeavor, discloses: wherein the newly added interface uses the representational state transfer (REST) protocol (The techniques of this disclosure enable the plugins and controller apps to provide RESTful APIs to application programmers. An example would be an Application-Layer Traffic Optimization (ALTO) engine would use the topology service and provide a RESTFul interface to the ALTO clients. A RESTful web service (also called a RESTful web API) is a web service implemented using Hypertext Transfer Protocol (HTTP) and the principles of Representational State Transfer (REST): Col. 6 lines 25-42).  

Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing date of the claimed invention was made to provide the technique of BAHADUR to the system of ZOU and Gan in order to provide extensible software defined network ( SDN) controller to communication with any end device (BAHADUR, [abstract]). The motivation would be to improve and enhance by allowing the controller to automatically configure devices in a network based on the needs of the applications (BAHADUR, [abstract]). 

Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 27.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466